McFarland, J.
This is an appeal by J. J. Rauer from an order declaring H. Wierbitszky & Co. insolvent debtors and appointing an ■ assignee. A motion was made by respondent on November 28, 1890, to dismiss the appeal, on the grounds, among others, that there is no certificate to the transcript, and nothing to show that the papers in what is called the transcript are copies of the originals filed in the superior court. On the same day appellant suggested a diminution of the record, and moved this court for an order directing the clerk of the lower court to attach to the transcript a proper certificate, which motion was on said day granted. Since then no such certificate has been furnished, and no further step has been taken by appellant. There being no certificate to the transcript, the said motion of the respondent is now granted, and the appeal is dismissed.
De Haven, J., Sharpstein, J., Paterson, J., and Harrison, J-, concurred.
Rehearing denied.